DETAILED ACTION
Acknowledgements
In the reply filed October 15, 2021, the applicant amended claims 1, 8, and 9.
The applicant cancelled Claim 10. 
Currently claims 1-3, 6-9, 11-15, and 21-24 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (U.S. Patent No. 7,159,662) alone.
Regarding Claim 1, Johansen discloses an accumulator system (200), comprising: 

A piston (182) configured to move axially within the housing (181), the piston (182) configured to separate the function chamber (183) from the balance chamber (184); and
An electric actuator (185) configured to couple to and drive the piston (182) within the housing (181) to compress and drive a first fluid out of the function chamber (183).
Wherein the first fluid is used to drive operation of a blowout preventer (146) (Please see response to arguments below with regards to support for the SC-SSV being also known as a “blowout preventer”).
Johnson does not disclose a battery within the housing (181) and coupled to the electric actuator (185).
It would have been an obvious matter of design choice to modify the invention of Johansen by moving the power source for the device from the outside of the housing to within it, since applicant has not disclosed that having the battery within the same housing as the piston solves any stated problem or is of any particular purpose and it appears that locating the battery or equivalent power source outside of the housing or within its own separate housing would perform equally well.
Regarding Claim 2, Johansen renders obvious the accumulator system (200) of claim 1, but does not disclose wherein the electric actuator (185) is within the balance chamber (184), It would have been an obvious matter of design choice to modify the invention of Johansen by moving the electric actuator for the device from the outside of 
Regarding Claim 3, Johansen renders obvious the accumulator system (200) of claim 1, wherein the balance chamber (184) is configured to receive a second fluid (via 208) as the piston (182) moves in a first direction and to discharge the second fluid (via 191) as the piston (182) moves in a second direction opposite the first direction.
Regarding Claim 6, Johansen renders obvious the accumulator system (200) of claim 1, further comprising a shaft (186) configured to couple to the piston (182) and to the electric actuator (185).
Regarding Claim 7, Johansen renders obvious the accumulator system (200) of claim 6, wherein the shaft (186) couples to the electric actuator (185) with a screw adapter (175), and wherein rotation of the screw adapter (175) is configured to drive the piston (182) axially.
Regarding Claim 8, Johansen discloses an accumulator system (200), comprising: Page 3 of 8Application No.: 16/543,738Attorney Docket No.: IS 17.1232-US-NP Response to Office Action dated January 22, 2021 
An accumulator system housing (181), the accumulator system housing (181) defining a function chamber (183) and a balance chamber (184); 
A piston (182) configured to move axially within the housing (181), the piston (182) configured to separate the function chamber (183) from the balance chamber (184), 

A shaft (186) configured to couple to the piston (182) and to the electric actuator (185), wherein the shaft (186) couples to the electric actuator (185) with a screw adapter (175), and wherein rotation of the screw adapter (175) is configured to drive the piston (182) axially; 
A plurality of roller screws (Column 5: lines 18-22) configured to couple directly to the shaft (186) and to the screw adapter (175), wherein the roller screws (Column 5: lines 18-22) are configured to transfer rotation of the screw adapter (175) to the shaft (186);
[AltContent: arrow]
    PNG
    media_image1.png
    156
    203
    media_image1.png
    Greyscale
Examiner takes official notice that it is old and well known to use bearings in order to facilitate the smooth movement of reciprocating parts within housings meant to guide their movement.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have at least one bearing (abutting 186 as it passes through flange on top of housing (181)) placed between the screw adapter (175) and the actuator housing (181),
Regarding Claim 9, Johansen discloses a mineral extraction system, comprising: 
A mineral extraction component (180); 

A housing (181), the housing (181) defining a function chamber (183) and a balance chamber (184); 
A piston (182) configured to move axially within the housing (181), the piston (182) configured to separate the function chamber (183) from the balance chamber (184); and 
An electric actuator (185) configured to couple to and drive the piston (182) within the housing (181) to compress and drive a first fluid out of the function chamber (183).
Wherein the mineral extraction component (180) is a blowout preventer (146) (Please see response to arguments below with regards to support for the SC-SSV being also known as a “blowout preventer”).
Johansen does not disclose electric actuator (185) including an electric motor including a rotor and a stator, and each of the rotor and the stator being disposed in the balance chamber (184).
Examiner takes official notice that it is old and well known in the art that rotors and stators are common components of electric motors used to provide rotational motive power and it would therefore have been obvious to one having ordinary skill in the art at the time of the inventions’ filing to have used an electric actuator with a rotor and stator in the invention of Johansen. 

Regarding Claim 11, Johansen renders obvious the mineral extraction system of claim 9, wherein the balance chamber (184) is configured to receive a second fluid (via 208) as the piston (182) moves in a first direction and to discharge the second fluid (via 191) as the piston (182) moves in a second direction opposite the first direction.
Regarding Claim 12, Johansen renders obvious the mineral extraction system of claim 9, further comprising a shaft (186) configured to couple to the piston (182) and to the electric actuator (185).
Regarding Claim 13, Johansen renders obvious the mineral extraction system of claim 12, wherein the shaft (186) couples to the electric actuator (185) with a screw adapter (175), and wherein rotation of the screw adapter (175) is configured to drive the piston (182) axially.
Regarding Claim 14, Johansen renders obvious the mineral extraction system of claim 12, but does not further comprising a position detection system configured to detect a position of the shaft (186).
Examiner takes official notice that it is old and well known in the art that to use position sensors in devices that require the precise operation of moving parts not visible to outside observation. The invention of Johansen requiring precise control (Column 9: 
Regarding Claim 15, Johansen renders obvious the mineral extraction system of claim 14, but does not disclose wherein the position detection system comprises a magnetic field sensor or an ultrasonic sensor.
It would have been an obvious matter of design choice to modify the invention of Johansen by selecting the position sensor from the types well known to those of ordinary skill in the art at the time of the invention’s filing, since applicant has not disclosed that picking a magnetic field sensor or an ultrasonic sensor solves any stated problem or is of any particular purpose and it appears that selecting other types of position sensors (such as video) would perform equally well.
Regarding Claim 21, Johansen renders obvious the accumulator system (200) of claim 1, but does not disclose wherein, the electric actuator (185) includes an electric motor including a rotor and a stator, each of the rotor and the stator being disposed in the balance chamber (184).
Examiner takes official notice that it is old and well known in the art that rotors and stators are common components of electric motors used to provide rotational motive power and it would therefore have been obvious to one having ordinary skill in the art at the time of the inventions’ filing to have used an electric actuator with a rotor and stator in the invention of Johansen. 
It would also have been an obvious matter of design choice to modify the invention of Johansen by moving the electric actuator for the device from the outside of 
Regarding Claim 22, Johansen renders obvious the accumulator system (200) of claim 8, bur does not disclose wherein the electric actuator (185) is within the balance chamber (184).
It would also have been an obvious matter of design choice to modify the invention of Johansen by moving the electric actuator for the device from the outside of the balance chamber to within it, since applicant has not disclosed that having the actuator within the balance chamber solves any stated problem or is of any particular purpose and it appears that locating the actuator or adjacent to the balance chamber or within its own separate housing would perform equally well.
Regarding Claim 23, Johansen renders obvious the accumulator system (200) of claim 8, wherein the balance chamber (184) is configured to receive a second fluid (via 208) as the piston (182) moves in a first direction and to discharge the second fluid (via 191) as the piston (182) moves in a second direction opposite the first direction.
Regarding Claim 24, Johansen renders obvious the accumulator of claim 8, bur does not disclose wherein, the electric actuator (185) includes an electric motor including a rotor and a stator, each of the rotor and the stator being disposed in the balance chamber (184).
Examiner takes official notice that it is old and well known in the art that rotors and stators are common components of electric motors used to provide rotational . 

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, the applicant argues that device 146 is not a blowout preventer and is rather a surface controlled subsurface safety valve (SCSSV) and as such does not meet the limitations provided. 
The examiner respectfully submits that while element 146 is not a wellbore blowout preventer intended to keep formation fluid from advancing in an uncontrolled manner to a vessel or platform, an alternate term for an SCSSV is a control line blowout preventer. Please see the attached Quam SC-SSV control line blow out preventer product sheet which shows wherein SC-SSVs are known as “blow out preventers”.
As the placement and form of the blowout preventer has not been specified the current claim languages, the invention of Johansen meets the limitations provided. 

Regarding claims 8 and 23, the applicant argues that Johansen does not disclose at least one bearing placed between the screw adapter and the actuator housing. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679